     Case 2:18-cv-02602-MCE-EFB Document 4 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BERHANU JACOB,                                     No. 2:18-cv-2602-MCE-EFB PS
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    UNITED STATES DEPARTMENT OF
      EDUCATION,
15
                         Defendant.
16

17
            On March 19, 2020, the court screened plaintiff’s complaint pursuant to 28 U.S.C.
18
     § 1915(e)(2). The court dismissed the complaint for failure to state a claim, explained the
19
     deficiencies therein, and granted plaintiff thirty days in which to file an amended complaint to
20
     cure the deficiencies. ECF No. 3. The order warned plaintiff that failure to file an amended
21
     complaint could result in the dismissal of this action. The time for acting has passed and plaintiff
22
     has not filed an amended complaint or otherwise responded to the court’s order. Thus, it appears
23
     that plaintiff is unwilling or unable to cure the defects in the complaint.
24
            Accordingly, it is RECOMMENDED that this action be DISMISSED without prejudice
25
     for failure to state a claim as set forth in the March 19, 2020 order (ECF No. 3).
26
            These findings and recommendations are submitted to the United States District Judge
27
     assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
28
                                                         1
     Case 2:18-cv-02602-MCE-EFB Document 4 Filed 07/07/20 Page 2 of 2

 1   after being served with these findings and recommendations, any party may file written
 2   objections with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 4   objections shall be served and filed within fourteen days after service of the objections. The
 5   parties are advised that failure to file objections within the specified time may waive the right to
 6   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
 7   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 8   Dated: July 7, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
